 

Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 1 of 58 PagelD #:353 EC

Sen wee Door s FILED
WILTED STATES DesTRICT CevRy AMCTWERN
JQESTRICT OF LCLIMOLSE JAN 28 2020

THOMAS G. BRUTON
IU DOE RBOBER T. Bs AKE / CLERK, U.S. DISTRICT COURT
CASE POUEMBER : ESC, 5 3Y4Y

OSE TLILE DAN Evans VS Alakécn STAR
MCRT GAGE, CHAMPION WERTCoBE $ CLTy
QF ELO6LU, dt -efé.,

JAQIMENDANT = COMP IacaT™

San fr bf Lie) o£ be79S SeSpinirg fo SAG
Cty of Eljx), peohin to disnus Cae [SUS 349,
oe Mf PUSHGEC Lf Ale LY YHlatie AEAS EZ
Deleit SOV € Aikdl, Abed AS pCef- life Shy
May foe 3¢ / Cho DY CV) MOTH GC 17? Ye ‘é WESC
YU Coee S77€ pr? the frome LZ fesitfed 17) af
Wb Lag les AV Eljin LL,
fi), AMA Leda . feats, CUMS Pf foe Fox; fis
AVENUE att thiley 7) Pole af age GF Yeeros ts
BF) % pir ft Jae Kinw? Dey 4 feu.
ee Le) fe ores ard Lily ard (ocafeil, +7
She Sore Lule the £6) Hf, Nf 7CE J fA 2 DEL
Weer’, Vie pele hee 1S "Koad COPY OS ter
Sore; Of hse baileys La fer? wtnfus GIA) uy
folilaS dn fh we. Seppe ity. VP VA, Soa Shrfhy
ef Dub LAtii lil poe Lift fad weal Cane
Minths Gee cisealls tert ¢(f LoItt JP was
f) Soame eS ee li.” a: JS feved at—

Hf a L)8tt
Zn os OO, ioe pas a Do Mb OV) Je. 4 (LEH Vr4e4
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 2 of 58 PagelD #:354

Mijas hf 4 ry abuf Le fas They e Suet Moth s%
ye C (dip fy d9 hey Sele Fey. ie a Sistem ef
dielap GS bi Senf fe 00. Yhevehre Z a4s
Cal PG?Y add py lil Wer He Meife)
L0uS Leer 4dtn-d OPS | Li fr paypry Yhe “hte
BY bho Bhs Wh orl! Lity Wrickfe au Le
Heist Mitel ~ fre } SLi fh , Sherer
LSA LO (leer Perouse hoy JHMEVE mae x
7 the Ania Luby Dithtd Cul phe hues
ee Cy Jia fe) 6 COP hers, bikd rate ‘NOLS
» Pratl ie 99 heh 2 thes Sv feese of fe fet the
Py ¢ ptt SH) fie (laze Cri KE fused Jo Nit
Vl Whe nieche Ly ff SAifor F tidtsnf Phe Geer
Lich? dad Be fhe by: art bys fry
DZ wrndft Aprvt fo Ces pede tet tjex he
pakey bell Was aye . T/yey CaeuSé PIPES 72]
P/ hese eat — to fy cc tind Le+3r- k ich;
se hil ke PELL? Re Spex kPpry Lt/v LP?)
Lie City bbell oe at Yoo with AE
feScdfs z finals S fre ke Lev gf) eget
Clim VAL Ce. SAcel LC Cole , ere ne
Lith) All ne. “Zn Core @F Den Exnas"
Alem: Yel WY) Argel Perl Mine ct a
byeil’
7O Ths Aa. at. E olen Kew ee AO AV ele.
ereeeen AV ee fm ef Caf tt ct Le CPHE I Li, f-
fees 29 Shop Se vs ‘Ary be cx ad Senelere
LAC Liefle } All has: . Batt tench aj Alles
ZA sohpe eect Se A bout fow Lope de p45 per
fie eey it Me ef’ ve? ep rte chin Lice leet
See. -xhity’ KR Ahige bE Ahad! behead tl
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 3 of 58 PagelD #:355

ThE Mieke! he py Levit 4 tke Aorap
a fous ProIIeS SLE 1 Lhe fad, ee Aitberet~
FEPAIKT , SphL L/CHt) Cnds Brn feenearcd Eke
Sene tly ptld cul fhe fac! £eptac<f
the Swbe 110 Sf, Camry Jo the. forrrg
fr nn Ps af 4 Done. |
Zn gnirvth 20/7 fratlla Bedtrll Leone

Lt. She Wei tpi Slroe’- C0 mnev) LC cerer-
Mourns. £ fad fowler bf frywey ef Air-
BE- A Werk Ce SO A hose placed Ae)
fh) Yh Vasey Bane Athy L pleaded ult
the dks Gust alfre to zs Slay on PF
pesprPaf Qe filtrt Weefe tah { '~he lahbyoter
Clear her boty Of fhe thhttirn » Lo Kew) pror
Sid pillar LIF CPUC Yar” Jf Jhé f- hey
fo he hurkery fam. Z astald pire fo (igh
Jo bef” der fant thd be puotiusee ef all xxA%5,
of CT 175 - VAs LLL AIF tof lO gers JUVE Bef
Ss pie ago. Z world bE pitussel off
Efderfy Aighet; ts tebe, fit if E. pestere
fcv zE “tivt i BL Chevzed Baap Ar f— fe

JAE [asp Ang Yhe fOMiCl Lee calle

Sh kn, of enn Ae Ze place ALd om hasty
LH LD wort her fone with) Phe tenders bore)
Lr Coulel ehmirete fispice ar- fA Y aise pean?
IH Ma. Las arta FCCOY ey, AX cf 9

Wf alread Lot laine aber dhe Shovgert
Come th arefl Oul Ypehernse boat

ct nel log SMe Strese or bern, thet
Se Aiblnt heed Vii plree. EF Ca Meof

 
 

Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 4 of 58 PagelD #:356

Cc pelea jh Spe € COL fe) Yyyaf Meee. hore c
fF Seniey-  Serizce. Caster alen L ée4 fA)
tke feOliee Cr COLE fe See House bhar lias
She asketp (FZ Circle Aayyoe LS hoof
Yas tle Dive & CereRkhy auf
Ae ferve $A 4 -0f Arr. _ Z£ allowed Fhe
fo Vase AM e 7A An een, FHA
casicvef He tet dw tute deal oka
i Seon Aofeler 2 hades Sas feat -
Ager y. Lona fgins fas fraged SY. pr
Ae Strvrtas. fabirep Apfel .
Ahey alse feoke Loe Vbilaad, es onan Kho
A CUS¢ fe Cenk of Ly hy ‘te “feP eS Af lls
Se verrnee? Hef LEETRE Z Pert a ff Greve Jom
Zky, ER Pinel” Le) ofr f~ Jef Yheec pole
fii Zo peeve? Jarre Aer lGAsrr PLO ONE
Le ntef © tibet Je AeA fle aL T he
we L7Ce / the PLEA Acne pO Serre 2r-
Serer Ces
& (9.9 file deyph x pre SPORE a ip 4
Heh thv7e Cu ghey «if CA Mi prec? ell bur haf
Paper fn. ZL inf befor vl vty pie Zt
eyed Crt 7 fale hia: Lift At Gg h
Sheol Mbit fy Led he Lil Lap Le PHYO of. eZ
AL 0 O60 lias 1“ LA Shi ZL Beh pee Gir Stzt¢
HE cba En C2? SEO Ce Anse Spee Dy Op 2tof!
At KYA Lene C, Dt of ge & LUCE
Lee aa i CIe4 CAL GF fPUE ifr PP tpn .
ble wid Slalecl Vl fos Honey at
fe MOF Digel irr. We “he - Ae Levee eo 96 Pt
AO be Cf) Ave? Ae STs . z Sasol
ete fot ptisbgePin pe Stahl Veo EF
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 5 of 58 PagelD #:357

elit orth 7 Pit “ib ye Se Jim fy Aivin
oo tfile tile CtbyS€ 29 Se fe
Ape LEED Lv 7 Say Your aes or
7) Ypos Ante bas”, tn € fathers VM
nth OMhe7 OVI C28 tbat Cell Phe ob:
fe Miley Lf Bets MVE ge oi2) re
Athy! Z heed 7° @ s ay fo be flee
SAgI yo CU A tI G + Aig adefrche?
Crfleq Calf O, Way et ‘tft § Caley
Ae, Youd Abs Ld leaf. FM!
LUE es téall, wed YO Cal. xo ox
The PELE EP SHAME Y CEI 226 Ye Me “fren
2 Come fn.7 LIL Abe. aeecd ee
Adena ZF dine foe 724 2 paliiomen.
2evh/? Yhe AOMAE eee Me ef LP bee De 4
cAnef hfe HEE ng Kec) Al” hehe
ati fe Pia, Cre Lo loed, Aewel fe Lo
xh? fOHE Sheen # ty YAéa - Cn
ne Cie: if OC ASS 9294 Keene f. rer YKE
‘czar? Zi teh Yt fer eG Ze
ee at ey) Cfotfhes uP ee 2) tA)
701 & Cphey CffpCeaT si bend Ly
CSffv-Aactl Otte She LURE I 04, Lt Oth
yee db SAel Mee7 eee
Wengen Gh Py fit pro 5 pected wif
LLY MONG Ww eSAl I, te 4G feet WCCle +
LA att Bow / Bint a A Caer ) ie
CUit* a Ve He: Goof pee: fie fc. Lip
8 fle ae frac prt atee ech aes
ASS Lhd fei CN 4: @ aa al Khe Cthep fir
“ RL nl Hegre a Pt fee kl nel
LES Leng Lb Keone Me fiche res
 

Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 6 of 58 PagelD #:358

DécetSC }7 Sn? ertecs YOK
4d ella fem phe imap, F02 haig Sheath
all Z prdd C2 fone Sidr Cert
SO Cuil, Calex Gl ae 441 A tbe2ie p-—

OP the tora Sp O20 wneas y

Z” lol Bepepre <p les SfLuig Pf tee

AS Same /vitd Ler Yhey Candied ~ Fler]
[Tuts ipegoir, Yhey Snytpite Apeahes Khe
fort uxt thect prereabzetr~ 1 Liyishecf
| Yhis Kiger Ane C21 Cpe. ZY Lecomte of Spcule—
| 6 fey. 7 ALD” Sine Che Les (01g 70
| State “Ae Ont of tfo “oie . Fecaisp
Jlethry AkKs Cp seefep

CY? Serta La sSerna ZZ prem fo

the Cif OF Lys Oger Yhe slaw
ot) the si ydex3. ZL bWattpel bp. ford n#—
ao oe Comte flay fhe VSO. 00 feataf,

 

| AGenee C00 2 Spahr 44¥f) ¥he la.

& UftrtyS Cr- Cae Yivpe  ~- Nerf —

 
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 7 of 58 PagelD 4350 |

 

- the
Came arsund bor 7 Ames & i,
. omehnes L roe
Se Sho Beal lstrk lody ‘cited eae block au
he hese Oke Yh. Neichhors weld fell
Me ‘Nhat tho Police Would be Wal

 

 

 
_

Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 8 of 58 PagelID #:3662

Thar Cave > Bee. Seon spy thy

honk not Showing UP fo Court mn
| Ueno TL The deat two Cort doles

| Adelle Beduwll fade par aeshry Loos

| i” 30 Yeas Send b fen at a home

| Accordirg 7 her. L dida? avrryed Sere
wah! oos. Lilla Batu hod been one
be Kept Pee Complaints trom He

| City of Chir) The CA, Complaned
about the Coley She parted the house, how
| bref the GSS G0 0W ; Pavemet teXture of-

| Vhe Gre og , What oleovs she com replace.
or te heuge “the brad of gate thet Con
be ge efe ete mm mel gn olatecl hock
to the a7 14905 - Mana Conplasrds ,

Mansy V3 im Codes . Tet’ one ot the Codes

rie Qny Cooke in ddast Pequtred Adella.

| H % oblam a& Penh hcfrnce - The

City the Polite, olf her neihbers

IORW Ade Aentee Aspen. The Police

Knew Because Samo oft Ho renkry

ae Or reslel gt af ke
6US€
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 9 of 58 PagelD #361)

della. Bedwell, The Citey Anew
— JDugt by he Mutha of Coro Th thy
Owe Wes he light on Waker Ulere o
Gb mMmthg befure She past sity Fhe
Moveol 2 Brettery into Vo hort Agamst
| my ansrce becuust one Wags on eran -
Z had 7 90 ouf uf foam for 3
| hogs (hey Sfale bga0 ou” of Aes pws. ahity
She Shyat Se Cellec! Me fume them out-of
Sur + bere prying fo Sty “cohe JE pears
Du hep Vid tae, depiese
ke Lek at Me anol L Lethe af- fey
Ahiny hat whe. f beer be wth Aer
42 “Oycor anal dhe Aas merer
eit iat Z pid Shem Lolh our
x0 bane of We gir pig LeLp -
het) gan. Yho fiolie Sat Stoo Aordeg
OY gor a ee

age
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 10 of 58 PagelD #:362
(QO

There are Selfers fo Felelle
Beluel/ Low) Ye City of Llyn: 7 Ao
—heHeros Jyak Wee mo her POSSESS,
Ww) Aer fp. fe Cab net Zin Sure tArs
Weald hove bern all the pelbbrs Sent-
HO her by tke (iy OF Clon ~L have
SW hihire as EXthrh, & A-. The pouse
ar Ho Don as Ay Elgin Tk Aid alor
Of St Whith Addl. Becucl! Aad fe
Corre #: Obfern aA Les fod Le CCHEL py
fouse Vee MOG nants LU at One ot they ;

| The fens [tithe WOos A Strakgy tO

— *Femove Me trom the home as Stateet by

— the Women that Calleel me from Corny buns
Real CState Company on Apr | 1), Bolf -

_ To this doe dl dont Knew how she got my

Phone number, TO help ond assist the bark

WE he City ot Elan Primery aN »

Before I mmeve on to Say What Lan

— Obout to OKlusS the City of Elon of» D frst
Pst apologye to those Syeod) folks that do
Seod tAmes thet would rather do right then
| LOreng Such as my Self,
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 11 of 58 PagelD Ades

2d « Lodull wide tod Lh.
a Arord mothe , LE never Waigh f— wile
Dortil Clean Sanecnes behir) Sud-
A fentrs Werintt , V0 ore eyur hagueveed
alin of: 17) FO YeerS. Herc LT Qum
Lin there alone PAYO7 Ye BM ,
tad, ey WA Le athe of Yasel , net
dei o Miitenee , only hevirg One gu
fyitnel over, No fryends ows negpeben
Ho lnk to pay raert« T Feel color
| hovt. been an iSSue. also b
Se onl, black persen Oh the peikctheed
 Aoeg SHtkK OUf-

The Bental lictenec. ios a Catch 22
the City of Elom Wee Queve thot
Couldnt Pay the rented licence - That
Would have to be lene by the hanks Whe
teatal brience jS only $0.00. I tiecl to
ie) it Severed tines, the City LUeuldlrd~
Oba) vt- Oho bet, bl auve EZ dod
Lan 92% fe Coot fr Metrly a.

| ew rds the bank

 
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 12 of 58 PagelD AMA

4 Im blak LE adhed tuany pimes
— Ok He Aheniva Court feuse for She
| Hy Level Were De You eatly fo
(Stn erer possesixn Ye the house.
Llant You Uf Petrod « LZ wns borw h
Ln a CprisKoar } Lin por chy Subled, LLY
Nef & herrmgeAuad, Eves werking - Dam
Wo” Say rg Shere 7S SONY 3e Lin
AY Someone “po to ¥Re Bpposs/tt
of Me, Z awn Dlathe One Aeielle
Bedwell 40 ery ne YP ou ght WAS py
Lrond morvher ues White. There
ng No Menben of a rentel LiCience
tre Ce Ytoyx$ Adelle livect there-

Even dhough Police hove been to the
— Nouke. Mony Hines over the Yeorvs About
her kenends , Hhousyh Shes gene to Court
my Hes +0 remove Teds , Cily MSpetors
NMSpeched the Neuse mony hmey awore thal
She had tenets without OUinw her a
— Violatm nohee
} Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 13 of 58 PagelD A 65

TE the City ot Elam has At

Violates my “rights in its

Entiret,» It Should be hed re-
__ Spersibig and liable fur its jnvelve-
Meat in Aadsshy Aid: Rebhing
the & Nahm Shr sale

LL Wet to include Haft He tly es
| g Casiyers An Ateneo LL Cart use
kre Made, (2&1), a4? Oliv all te, F0
_adthr me tom Ney Pov wed Wi fp
Wis Case+ The guayes 7old. ne (My Case
Nall 0 tt ifs, Yelled it: the prosecuters
| 7 My fac DD branf OF Ae_gudges -
LZ Khw L Would /etieve no justice in

a Hat Henin Cont ’

7

 
; Yaa
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 14 of 58 PagelD #:366 5

Sonor Sormeng mm not Sure 7
Yh Wire fr tho City tok Kade
Beatuelf prem me oly 1. zr
he) prom Ye fad he
nays ~f Neclects. jb 3 Tita 2k
iol? Ay lecteef es ad Vou faa
Semen in becun0e we tidnd
dont the hespre. I must add
Lived wlth he nearle IS Ytovs
She UWras Like the faa rine i Aidit
hove» Tho Senry Serve Lady Uhe
aid dis or orcastbale/ aot Pace
$5,800. M0 me wondd give me her Locaben
Fhe Cou-fS, Polrte, Stra Serwycep eft
ads Ssay'/ L hLksnt a fesdl'y Nem per
— She was afbvac! of
Naf a, Grend Kids JL- tag
ey ant wre) ond M Sherr tt
flake ptr th A ners bh

, obs “before Ykew tehirg hey ACCEs/

Tod, a, ZL pie Ken Aher€
her Sh ks Geely Ld
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 15 of 58 PagelD #:367

| Ltrrg My highest respedt fy
—ARe Cork, Fam por a Lory
Glo wrift\a L do hope ber Oy
| (eSpendirg “10 VICVS3YY Che I
Were V5 /rebble Pay) he Lr avons :

Me

Vea ple
Lin L949
\/ 40 4 quot Leon fed Fo) add iy or ther
A SP? 4? anhalt A100 $he Ctr, She
 felte. Carry “ef tn Seal tal Aabfans Abe ALY

Seo Crtitaty exhnry Ke hase Ye peru?’

we ferry! tat’ CLEC) hery erin avon ; YL
Bitehen braier” vie ip ere Lert Los Lahy Le
| Gen nef eacaly te. tudbler alovs Lt My : Bul”
red? ble Aap 70 Leif Ke pith LD ths
! flan Secret ee.) vf Auglf L 2h A1%
MeL) LEAK Lach Vist? ZL yess Quin!

4 breton £¢ L bad £ tod beg Sigh abt,
MP #0, th all bys bho slaue £ Sif
agai! 7 fer tiles a gible andor pe fo

ZL “As layed ff Adelle Lacltvll L hirer

Atv tie Ph ¢ hf Jhe fi jhfe Yio Awuse anc

, ae ee aw npg ef iS
-~ 4Pres: vee li Vey, Khere. He Cle was

Ger My Yo Sx? pp ot diy”.
ie 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 16 of 58 PagelD #:368

1}

Yhe Cify sever apie acl
rf Af Mitre.

2)| The Cly sage 9 yn thd wd Abe lleof

rapa $ (77 the neue fo LCMOKE
iy oe LM gtr

B foe o

1) Regt, of eee ne of

fey). — FB, x ea Pea €E Geta. os PC 47
fodel la Oethielf and tet fom.

IM ae Oh ef Ely aSstled. Halfor

Sh). Lape hive fo
75. 40 Cbtr/~ ee Crtcre pe (7 [a fu

fesluon.

Fe The Cy OF EL Luaccydeef the Aort

lef off). AMP) letter 2r— Sho leliglke
he af Sahin air if Lehelklid hoy ve

ge fo Chui yestit Yhe etythin proces
6) Adel Ail She kant AS vers

hk tween Zam a bleh tir ti &
a ftv “puree? Ae bu, ke aa Lt fo4,
Mela fd well pr41 fadtlong-

The herrusphe” be Ghy_ Sik Seve
2 Secerof OLS i: hia “2 Slo allexcs (25
thet khe “ialtoy AUS Contentecl cr 4ko
OF LA Cts by St tile E24 OVL1 he-hy
Glanh Ye
vr af LTE nett exhib: Me
Zk Shafts of Sig lr, ul Auellag ul te U
Le Cndlimed wursturs— ff? Sey fm —l6pb Y

Litter

 

 
Case: 1:

 

 

18-cv-05344 Document #: 43 Filed: 01/28/20 Page 17 of 58 PagelD #:369

®&
cee. 4 Gtr Echibifh 4?. Shals ff

by Sag ng in ple A £ £4 a
Accordance aryl) Chaple [bl2 Jehin pi —
06.1.4 of yfahirne plopeha Stara fenar€
Code, the Srachir¢ OF the pYernesi& nee
herve Js Ber Cnidened! AS nye he

Fke elie fo haw 4r1 wy Yref-
LL cfhewsnt’ Condemed Yor_Were hesdiy

that drvecher, EXhibs TF AS wnlomtef Hhichee

mM ee ot n
Fe ad goer 6 ee ie
 

Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 18 of 58 Pagellfg370

Mie dSctittiaadatae ore. TA
PLEO Y Cad ld fer there _£
Za. Ail Le Syne put ebay 3

Aso ZL fad CVOKIIA. tl, 50. ey
Wolappi tay fafeas x Sucbre heal fo tho
Ost? fp “LL he ee Ze aiglent "2
Con ford Uhl papers bg the levels
as Fe a Lie / uctse Li oy Ckde sept

aeshor Auf (Show
Oop oes es iad eee ‘a
pete ae _Ab-f—-

Exhibit Ld pierce - the hone

 
VeMT Ley pe

F

 

*

i 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page pe of 58 PagelD #:371

E LGIl l N ¢ | Exhil it 4?

THE CITY IN THE SUBURBS”
April 9, 2018

"A

NATIONSTAR MORTGAGE, LLC.
D/B/A CHAMPION MORTGAGE CO.
8950 CYPRESS WATERS BOULEVARD
CASE NUMBER: 18-00000333

Condemnation of Unlawful Structure at: 706 DOUGLAS AVE

 
 
 
  
   

TO: QATIONSTAR MORTGAGE, LLC.
dance with Chapter 16.12, Section PM-108.1.4 of the International Property
ce Code, the structure on the premises referenced above is being condemned
ag uniagpul. The International Property Maintenance Code authorizes a structure to
ondemned as unlawful when it is found in whole or part to be occupied by more
p ons tifin permitted under the code, or was erected, altered or occupied contrary
t aw, ~ *,
An “inspection of the premises was conducted on 04/09/2018. The violations of the
International Property Maintenance Code and any other provisions of the Elgin
Municipal Code identified during that inspection are listed on the attachment to this
letter.

In
Mainte

 

Should you fail to correct the code violations specified on the enclosed attachment
before June 08, 2018, the City will post the premises with a placard declaring it
condemned. Section Pm-108.5 of the Elgin Property Maintenance Code states that any
person occupying a placarded premise shall be fined $50.90 to $500.00 for each
violation of the placarding order.

If you have any questions regarding this matter, please contact me at (847) 931-5629,

The owner of the property has the right to appeal this determination. Please review
Chapter 16.12 of the Elgin Municipal Code to ensure you have a complete understanding
of the responsibility and rights afforded by this ordinance. The entire municipal
code is available at the city’s website.

TECNICO/A BILINGUE EN EJECUCION DE CODIGOS. El/a Técnico/a de Ejecucién de Cédigos de la Ciudad de
Elgin esta disponible para asistir a duefios de propiedades en traducir las noticias y documentos de la ciudad y en
comunicarse con los miembros del Departamento de Administracién de Cédigo y Servicios de Desarrollo. Contactar a
traductor al (847) 321-0518 para tal asistencia.

Sincerely,
CITY OF Kos DEPARTMENT OF CODE ADMINISTRATION

J. Le ~

VINCENT CUCHETTO
Code Enforcement Manager

 
 

 

Case: 1:18-cv-05344 DocumeN@L4c Ean :Tag/20 Page 20 of 58 PagelD #:372B-

CASE NUMBER 18-00000333
PROPERTY ADDRESS 706 DOUGLAS AVE

VIOLATION: AWP-108.1.4 QUANTITY: 1
DESCRIPTION: UNLAWFUL STRUCTURE DATE: 4/09/18
LOCATION:
NARRATIVE

Failure to obtain a rental license. The property has been"

posted with a 60 DAY NOTICE TO VACATE and the property shall
be condemned as UNLAWFUL if not in compliance by the date on
this letter. .

ORDINANCE DESCRIPTION
An unlawful structure is one found in whole or in part to be
occupied by more persons than permitted under this code, or
. Was erected, altered or occupied contrary to law.

   
 

SRECTIVE ACTION REQUIRED
—

exh F
fh, x qe

ELGIN

THE CITY IN THE SUBURBS

CONDEMNATION NOTICE

May 29, 2018

NATIONSTAR MORTGAGE, LLC.
D/B/A CHAMPION MORTGAGE CO.

8950 CYPRESS WATERS BOULEVARD

COPPELL TX 75019 9171 9690 0935 0000 1851 go

CASE NUMBER: 18-00000333
PROPERTY LOCATION: 706 DOUGLAS AvE

TO: Current Occupants

This dwelling unit will be condemned pursuant to Section PM-108.1.4 oF the
International Property Maintenance Code acopted by the City of Elgin, If the
Property owner has Mot corrected the violations Cited a5 the Cause for this

condemnation by June 12, 2018, each dwelling unit in the Property will be
Placarded,

Please be advised that it is illegal te occupy any premises that has been
Condemned and placarded. Therefore, when the placard is Posted, no one will be
allowed to continue occupying this dwelling unit. Anyone who does not comply with
this order is subject to the Penalties provided by law.

Si no comprende e1 contenido y los requisitos de esta carta, por favor Pongase en
contacto a nuestra oficina al (847) 931-5921) Y alguien le asistira en la

traduccion de la carta.

any questions regarding this matter, please contact me at (847)

 

David Koski

Code Enforcement Officer Code Enforcement Mana jer
DEPARTMENT OF CODE ADMINISTRATION DEPARTMENT 9F CODE ADMINISTRATION
 

/

Case: 1:18-cv-05344 Documerfilgin4@unicipaltiode Molatign:Citaticns 8 PagelD #: gu2ztd

 

Les Wleoue LC) ional eee (] warNINe cITATION

 

 

CITY OF ELGIN, A MUNICIPAL CORPORATION, PETITIONER, vs.

 

 

 

 

 

DOB / ! Sex Race -Ht__'_—" ~Wt Hair Eyes
(Respondent’ 2 RR Wer Y Due

pag
(City) x. (Zip)

 

 

Violation Date 7 / Q Ix at IBr_: We Caw) PM
Violation Address: 't Q Sombie Sy 00) LE

 

 

 

Vehicle Year Make Model Color

License Plate # State Exp.

 

 

THE COMPLAINANT, on oath or affirmation at the aforementioned time, date, and location witnessed a violation of Elgin City Code

  
 

jn that he ent violated ordinance nurp per
‘ * ive
Ordinance Number

In that the respondent:

"Yona Vite Wt Wenedd Oke
ace,

Complainant (if other than officer)

this box is marked, Respondent may pay a fine in lieu of appearing in the amount of D_,
as provided by the Elgin City Ordinance, or appear at the hearing date below. If you appear at the hearing and
are found not liable fines or costs will not be assessed; or you may be found liable and a fine gréater than the
above amount may be imposed depending on the applicable provisions. See reverse side payment provisions.
O If this box is marked, the Respondent MUST appear for the hearing scheduled below.

 
 

 

 

 

Method Served
On Respondent - Signature Needed

 

 

 

 

 

 

 

 

 

    

Signature SS Badgeo Daie 4 / 41 Ag

VIOLATOR COPY
Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 23 of 58 PagelD #:375

 

 

 

4 77 :91eq
Sener e:

 

7 (LNTMd) 40390dsuy

NIS7a

 

 

“epeiedas

esUajo BUN BpeJap|suod eJas BNU!jUOD UOIDe|OIA e| aNb elp eped “QQ'00SS
3p SEW OU A QO'0SS ap SOUaW OU ap e}jNW euN UOD epedijsed elas ‘sesiwuaid
SE] BP jae Bjs9 OPUaIAOLWAJ EUOSJad Jainbjend o ‘epejayes esiwaid

eun Jedn3o uaingje e eijituiad uainb sesiwaud se| sod ajqesuodsas euosiad
0 oUaNp Jainbjend o ‘epejayed esitaid eun opuednso euosiad sainbjen>

TALav) ALSH WAAOWAY ON

‘asua}jo ajesedas e patwaap aq |jeys SanuljUOD UO!}eIOIA 34}

324} Aep yoez “Q0°00S$ UeY} BOW OU QO'DS$ UeYI ssa] JOU aul e Aq paysiund
aq ||EYs ‘sasiwaid ay} Wold) psedejd siy) SulAoWas UOSJad Aue JO ‘sasiwaud
pepisese|d e Adnd30 auodue a] |j2ys OYM Sasituaid ayy 404 ajqisuodsas

uosiad Jo JauUMO Aue Jo ‘sasituaid papsedejd e SulAdnd90 uosuad Auy

GuVOV'Id SIH.L TAOWAY LON Od

 

 

 

*saAa| Se| & O14e1}U09

epednoo o ‘epesaye ‘epinsjsuod anj o ‘pepaidosg ap ojuaimiuajueyy

ap OF1POD |a Ofeq opyiwiuad oj ap seuossad sew sod epednoo sa ayed

Ua O pepl|/2}0} Ns Ua eJnjoNJjsa e}sa anb opeulwajap ey ulZ|3 ap pepnid e7

TWOAT VAN LONALSaA

“Me| 0} AueJj}U09 paidnd3o Jo ‘pasayje ‘payaaia sem Jo ‘apo
aoueuajuleW Ajiadoig 34} Japun payqiwad uey} suosiad aiow Aq paidnaz0
Hed u! 10 ajOYyM Ul aq 0} 24NJdN4Jjs S14} PaulWayap sey UIT|q JO AzD aYL

AYA LONLS TOHMVW IND

 

“ajqeqoid sa ajajdwoo o jeidsed osdejo2.anb ‘ajqejsau! ugisepuny o
Bson}29jap U9!IIN4}UOS |e} ap O ‘esoud|jad ayUawyeinjonjsa ‘epeuoiowsap
‘epesoliajap ‘epeuep opeisewap ejsa o osoudijad odinba aualju02
21Nj3NJ}sa ej anbiod o ‘o|puasul ap oJuaAa |a ua Sajuednso so] e seyaje o
Jadajoid esed souujuiiu seipsengenjes soj Jaan0id ua ejjey anbiod esnjonijsa
2}S9 ap sajuednao soj ap 0 o3!\qGnd jap peplindas o pepaidoud ‘pnyes ‘epin

e| eed esou3ijad 1as e1n}3NJ}sa ejsa Opeulwajap ey ‘uIZ|9 ap pepnin ey

VSOUOITAd VANLONULSA

“Ajayi SI asdeyjoo

9}9/dwWod Jo jeled yey} ‘uoNepuNoy ajqe}sun Jo UO!}INIysUOD AjjNe} YoNs

JO JO “ajesun Ajjeinjonijs ‘payepideyip ‘padesap ‘pasewep os s! Jo Juawdinba
ajJESUN SUIe}UOD 24NJIN4}s BY} aSNedaq JO ‘adlJ JO JUaAa JY U! SjJUedNd20
UJEM 10 99}01d 0} Spsensayes WNWIUIW a4} apIACJd 0} sjle} 31 asnedaq
84NJINAYS S14} JO syUedNIIO BY} JO I|Gnd ay} Jo Ajajes 4o ALedod ‘yyeay
‘ajl| 84} OJ sNOJaBuUep aq O} BinyaN4Jj}s S14} paulUJa}ap Sey UIZ|Z JO AyD aU

AYN LOAUALS AAVSNN

 

 

 

 

 

‘oo1|Gnd |a esed oO esnjoni}s—a e|
ap sajuednao soj eed oudijad un aAnyysuod eunjonsjsa | ap je90) ja anbiod
0 ‘pepaidoid ap oJuallWiUayUe] ap O81Pg> ja Jod opianbai jelsuasa odinba

O10 N UODIeja/e9 ap O seluejues Sapepl|ioey ‘UOIDEUILUN|! ‘UOIDe|I]UBA

ap eiej O ‘ugi9eulwiejuod A pepalons aualquod ‘sauojes o soudiq ap
epejsojul ‘edjugisiyijue sa ‘ojua!Wiua}UeW ap e}e} O opeysa jew jap opeus
ja 4od o “jegaj! ‘eindasul e1njanJjsa e}sa Opeuluwuayap ey ‘uIS|q ap pepnid e7

VNVWOH NOIDVdN900 VaVd OGVADACVNI

 

“OIqnd 94} 0} JO aunjonJ3s

34} JO sjuednd30 34} 0} psezey e $a}N}I}sUOd aINjoNA}s BY} JO UO!}eI0|

24} asnedaq JO ‘“apoD sdueUayule| AUadoid ay} Aq pasinba yuawdinba
J2jUassa JAY}O JO Salqilaey Suljeay JO ‘AJezUes ‘UOIJEUIWUN]]! ‘UOIZEyIJUBA

SDE] JO ‘UO!JEUILUEJUOD puUe YI} SUIEJUOD ‘pajsaju! jes JO UIWJAA ‘AJeyUesUN
SI ‘BIURUDJUIEW $e] JO JIEdaJsIp U! S| 94N}9N4}s BY} YIIYM 0} BaiZap ay] Jo
asnezaq JO ‘|nJmejun ‘ajesun Ss! a4njonJjs siy} pauluayap sey uld|q JO AyD aYL

AONVd1000 NVI WOU LINN

 

 

 

 

 

 

OGVNAGNOD

NIO'TA AG GVdnID

NOILVNWHGNO)D

NIO'TH 4O ALIO
SAVYA

 

 

 
 

Case: 1:18-cv-05344 Document #: 43 Filed: 01/28420 Page 24 of 58 PagelD #:376

 

 

  
 
 
 
 

 

alcway
Cl} to ,

     
 
   
 

$35 / person

$15 / child under 15 SATURDAY, APRIL 28, 2018 ¢ 7-10 PM
Get your tickets early at EventBrite: | at 1007 Douglas Avenue in the lovely
gatewaytospring.eventbrite.com home of Alan Scimeca & Shelly Price

 

April 21, 10AM-NOON ¢ NENA Butterfly Garden (Douglas Ave & Ann St)

Pottery-making « Plant-potting * Crafts and Activities =o
Tour of our new woodland garden oRREE RQ -

 

 

Volunteers work very hard setting up tents and tables, sorting and
pricing items, and selling them during the garage sale. It is always
challenging to find enough volunteers to help. We especially need
people who own a truck to help us move donations and young,
strong neighbors to help us set up the tents and tables. We will set

 

up the evening of Wednesday, June 20, and we will be organizing

Ps. - 9 zo = fi =
and pricing all day on Thursday, June 21.
If you have questions, or would like to volunteer, call Ivonne
Hopkins at 847-814-3345.

We hope to see you there to shop, look around, or just visit with
NENA is having its annual garage sale on Friday, June 22 and neighbors.

Saturday, June 23 from 9:00 a.m. to 4:00 p-m. on the southwest
corner of Spring St. and Lincoln Ave. We ask NENA residents for
donations. We can pick them up or they can be dropped off
starting on June 4 at the site of the sale, 177 Lincoln Ave.

 

 

SAVE THE DATE

FRI, JUNE 22 & SAT, JUNE 23, 2018

SW CORNER OF SPRING & LINCOLN
We accept furniture, small appliances, tools, toys, games, dishes 9:00 A.M. TO 4:00 PM.
and kitchenware, decorative items, pictures, linens, and clothes.

WE DO NOT ACCEPT TELEVISIONS, Remember that one person’s
COMPUTERS, OR MATTRESSES. trash is someone else’s treasure!

VISIT AND. and: US ON FACEBOOK

   

NORTHEAST NE IGHBORH OOD ASSOCIATION

 
 

Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 25 of 58 PagelD #:377

NENA MEETINGS * PLEASE JOIN US

 

The NENA Board meets monthly at 7 pm on the first
Thursday of each month in the Wellness Room at the
Centre of Elgin. Meetings are open to the public.

SPRING/SUMMER EVENTS

BUTTERFLY GARDEN FAMILY EVENT 4/21
GATEWAY TO SPRING GALA 4/28
MAYOR’S AWARDS 5/1
IFEST 5/5
MID-CENTURY BIKE TOUR 5/10
ELGIN FOX TROT 5/26
NENA GARAGE SALE 6/22 & 23
DENNIS JURS MEMORIAL BIKE RACE 7/22
NATIONAL NIGHT OUT 8/7
GPA HOUSE TOUR 9/8 & 9
ELGIN FRINGE FESTIVAL 9/14, 15 & 16
ELGIN SHORT FILM FEST 9/22

 

 

 

   

BRIT oa

President

K. Eric Larson elarson75@msn.com

Vice President

Heike Spayne eheike2day@hotmail.com
Secretary

Ivonne Hopkins-

McCormack Ivonnehopkins03@gmail.com
Treasurer

Gail Cohen gailcl 160@gmail.com
Board Members

Jefé Gill jeffreygill@sbcglobal.net
Christine Goetz _ christineegoetz@gmail.com

Darlene Hulin darlenium50@gmail.com

Kerry Kelly kerinkelly@gmail.com

Brian Pinon bpinon@pinonconsulting.com
Lisha Sanders Imaliha@sbcglobal.net

Alan Scimeca alanscimeca@gmail.com
Resident Officer

Heather Farrell _farrell_h@cityofelgin.org

 

 

 

Teel rwel TED ee aaee olan mel te

 

 

PO Box 1446

Elgin, IL 60121

Email: info@nenaofelgin.org
Web: www.nenaofelgin.org

NORTHEAST NEIGHBORHOOD ASSOCIATION er
VOLUNTEER & MEMBERSHIP FORM A MAR ole

  

 

 

 

 

 

 

 

 

FOLLOW US ON FACEBOOK*

Name Phone

Address Email

Iam interested in: ___ Holiday Event ____ Newsletter

___ Fundraising ____ Neighborhood Safety __ Garage Sale

____ ButterflyGarden __ 4th of July Parade ___ Neighborhood Beautification
____ Special Events ____ Other

Annual Memberships: $20 Household or Business / $10 Senior Citizens Household
Make check to NENA & mail to the PO box above. Thanks and welcome to NENA!

General membership in NENA is free to anyone who lives or works in the neighborhood. Paid household or business
memberships gives everyone over the age of 18 in thai household or business the right to vote for directors and other
issues at the annual membership meetifig. Membership also helps cover the cost of our activities.

iSIT US AT WWW.NENAOFELGIN-ORG

 

 
 

 
 

 

Case: 1:18-cv-05344 Document #: 43 Filed: 01/28/20 Page 26 of 58 PagelD #:378

MAKING A DIFFERENCE TOGETHER

 

RESIDENT OFFICER
HEATHER FARRELL

 

Hello from your Resident Officer Heather Farrell from Elgin Police
Department’ R.O.PE. (Resident Officer Program of Elgin) Division
at 310 N. Spring St.

April is Child Abuse Prevention Month. Elgin Police handles a
number of domestic abuse situations in which abused or neglected
children are found. Just like other crimes, the actual number is higher
since many of these types of cases go unreported. Everyone plays a
part in preventing child abuse, not just people who have kids or know

kids,

It is a very sobering reality that children are being mistreated every day
by adults who are meant to love and care for them. There are different
types of child abuse and neglect, which may co-exist:

* Physical abuse - any injury like a bruise, burn, fracture, abdominal
or head injury that cannot be explained

* Sexual abuse - nightmares, depression, unusual fears, attempts to
run away, abdominal pain, bedwetting, urinary tract infection,
genital pain or bleeding, sexually transmitted disease or extreme
sexual behavior that seems inappropriate for the child's age

« Emotional/psychological abuse - sudden change in self-confidence,
headaches or stomachaches with no medical cause, abnormal fears,

increased nightmares or attempts to run away

Child neglect - failure to gain weight (especially in infants),
* desperately affectionate behavior, voracious appetite and stealing

food

Children who are abused are often afraid to
complain because they are fearful that they

  
   
  
 
  
  
  
 
 
   

will be blamed or that no one will believe
=| them. Additionally, the person who abused
=} them may be someone they love very much
and want to protect. Parents or guardians are
often unable to recognize symptoms of abuse
because they may not want to face this
reality.

lead to
health

consequences such as increased

These disruptions

negative, __ lifelong

risk for heart disease, mental

Y OT 4Y : PLEASE DON’T HESITATE TO CONTACT ME DIRECTLY WITH ANY
“ QUESTIONS OR CONCERNS. CALL OR TEXT ME AT 630-453-3461
OR EMAIL ME AT FARRELL H@CITYOFELGIN.ORG

health issues and suicide. However, healthy relationships reduce social
isolation and promote connectedness, providing a supportive presence
for adults and children and helping to prevent adverse childhood
experiences in the first place.

A pinwheel is the national symbol for child abuse and neglect
prevention. The symbol was created by a grandmother who chose to
include blue, representing the black-and-blue bruises she saw on her
grandchildren. A pinwheel is also a hopeful, whimsical symbol that
every child deserves a happy and safe childhood.

What can you do? If you or someone you know suspects child abuse,
the national hotline to Illinois DCFS (Department of Child and
Family Services) is 1-800-25-ABUSE. It is anonymous and all tips
and reports are fielded for follow up right away. It is important to take
action early and help children and their families. Children should be
safe. And beyond that, children should be nurtured. Plan to do
activities that center around things to do as a family and things that
build kids up. We have the power to change someone's life through
our relationships. We can all take a part in making kids safe.

We at the Elgin Police Department get involved in youth programs
because we believe nurturing kids is important too. Community
policing integrates kids having positive role models to help them grow
and kids flourishing to make for a prospering community.

What's next? Support families and kids at every opportunity
What: Cop On Top

Who: Our cops fundraising for Special Olympics of Illinois
When: Friday, May 18th, 5:30am - 1:00pm

Where: Dunkin Donuts, 95 Clocktower Plaza, Elgin, IL 60120

 

solving at its best. Report non-emergency issues to the Elgin Police

non-emergency number at (847) 289-2700 anytime or 311 during
regular business hours. You can send an email anytime to 311 at

elgin311@cityofelgin.org. If it’s an emergency, call 911.

Crime prevention can be improved one day at a time, so help us make our neighborhood safer.
 
 
  

ATTACHMENT

September 27, 1995

Owner/Occupant: Adella Bedwell
Violation Address: 706 Douglas Ave,
Case No: 94-00004554

VIOLATION LIST

Pursuant to Chapter 16.48 of the Elgin Municipal Code, all
inspections after the first re-inspection, which are required due
to non-compliance, will be charged a re-inspection fee of $30.
Failure to pay this fee will result in court action.

section PM-111.0 of the BOCA Property Maintenance Code/1990
States that any person effected by any notice which has been
issued in connection with the enforcement of any provision of
this code or other applicable code, may appeal said notice to the
Property Maintenance Board of Appeals. All appeals must be
submitted, in writing, within 20 days of service of the notice. A
hearing will be conducted at the next regularly scheduled Board

meeting and a finding will be rendered within 7 days of the
hearing.

A WRITTEN TIME EXTENSTION IS REQUIRED LISTING REQUESTED
REINSPECTION DATE, BEFORE REINSPECTION DUE DATE.

A CITATION AND COURT ACTION MUST BE STARTED, IF EXTENTION
REQUEST IS NOT RECEIVED BY REINSPECTION DUE DATE.

HOME HAS A LITTLE PEELING STAIN OR PAINT.

Section PM-302.5 of the BOCA Property Maintenance Code
requires all structures to be properly surface coated to
prevent the deterioration or decay of the structure,

   

 
 
   

150 Dexter Court

Dua
ELGIN Elgin, 60120

THE CITY IN THE SUBURBS”

ACCOUNT INFORMATION

 

Dial 311-Outside Eigin(847)931-6001

Account Number: 1740-998

Service Address: 706 DOUGLAS AVE

Billing Date: 11/20/18 e $F Fr Ke Ke eo Hr +
Due Date: Upon Receipt T Hundred Cubic Feet = 746 Gallons

 

 

‘Consumption in Myndred Cubic F eet

 

 

 

 

Service Period
10/08/18 to 11/06/18

No. of Days
29

Meter #
35672909

METER READ INFORMATION
i no ee acti stain, eee hea

Meter R
Previous

831

Read T
ESTIMATED

Usage

835 4

 

Previous Balance
Adjustments
Previous Balance Due Upon Receipt

Service:

Water

Water Availability
Sewer Maintenance
Sewer Trtmnt - Frwrd
Refuse Collection
Leaf Rakeout Program

Current Charge
Total Due Upon Receipt
Total Due After 12/10/18

 

At. City of Elgin

ACCOUNT SUMMARY MESSAGE BOARD

$551.20
$2.43
$553.63

$15.08
$9.18
$6.72
$7.80
$16.27
$5.00

$60.05
$613.68
$616.50

 
 

PREVIOUS BALANCE IS DUE UPON RECEIPT AND SUBJECT TO TERMINATION OF WATER SERVICE
RETURN BOTTOM PORTION WITH CHECK PAYABLE TO CITY OF ELGIN

 

 

DUE.

A PORTION OF YOUR BILL IS NO

PLEASE SEND YOUR PAYMENT FOR THE
PREVIOUS BALANCE IMMEDIATELY. FAILURE
TO PAY WILL RESULT IN TERMINATION OF
SERVICE. IF YOU HAVE SENT YOUR PAYMENT,
PLEASE DISREGARD THIS NOTICE. SHOULD
YOU HAVE ANY QUESTIONS REGARDING YOUR
BILL, PLEASE CONTACT OUR OFFICE AT
(847)931-5630. YOUR COOPERATION IS
GREATLY APPRECIATED.

 

 

 
   

 

 

 

 

EE LG | 150 Dexter Court

THE CITY IN THE SUBURBS Elgin, IL 601 20

wal gf gag tA Mfea]ggenege pled ypseD beg peje] cl] bedded Ube] yegy ff
ANGELA BEDWELL

C/O DAN EVANS
706 DOUGLAS AVE
ELGIN IL 60120-3636

m

ACCOUNT NUMBER: 1740-998
SERVICE ADDRESS: 706 DOUGLAS AVE
DUE DATE: Upon Receipt
AMOUNT DUE: $613.68
AMOUNT PAID:
glade gg AENgoKUgfonn fae EAM ge AYefeagyeg Feet [Eggo toyy
City of Elgin

P O. Box 88025
Chicago IL 60680-1025

001740000998 OO00b13b48 §
  

SOS Fiked! 1 DIRS RARER OS HADREQDHRRIA
Exhibit
Fs Maye

Ed Schock

 

Council Members

Richard G. Duane

Robert Gilliam

David J. Kaptain

Muareh 12, 2010 Jahn H. Prigge
F. John Steffen

Mike Warten

Nis. Adella Bedwell City Manager
706 Doulas Avenue Sean RA Stegall
lun. TL 60120

 

Ky Property Improvement Grant Program
Chain Link Fence Removal Grant 706 Douvias Avenue

Dear Ms, Bedwell:

Mis letter ts to inform you that the property at 706 Douglas Avenue has been chosen to feces.
funding from the 2010 Chain Link Fence Removal Grant. The City of Elgin is allocating a gray
dnaunt nat to exceed $3,000 for this project.

Ai exterior inspection will be conducted by a Code Enforcement Officer for any property maimteniat
vode Violations on the property [any code violations are cited. they will need to be corrected bel,
Hina! vrant funds ean be dispersed. Your presence is not required because the jnspection will be strict!
eMlertor und you have provided 4 signed inspection permussion slip.

Fnelosed, please find the grant agreement outlining the details of the program. After reviewing 1h:
dyreement and if it meets your expectations, sign and retum it to my attention, You have 30 days tin
the date of this letter, [f the signed agreement is not returned within the required timeframe. tl)
lumding may be transferred to another project.

When the work has been completed, please contact me so a final inspection can be schedil
Receipts and waivers of hen will need to be submitted before the funds can be disbursed. Cheeks
normally issued within 2 3 weeks after all paperwork has been received. Your deadline to comple!
the grant project ts 12 months from the date of the signed avreerment

Congratulations on your entry into Elgin's Property Improvement Grant Proyram. Your commitnie:
ta your home, in partnership with the City of Elgin is something to be proud of, If you have an
queslions about your grant or the program in general, please contuct me at (S47) 931-0004

a

Sincerely.
So tO
inifer Fritz-Wid ‘ ms

llistoric Preservation Specialist
Planning and Netghborhood Services
Community Development Group

   

150 Dexter Court + Elgin, IL 60120-5555 « Phone 847/931-6100 « Fax 847/931-5610 - TDD 847/931-5616
www. cityofelgin.arg

ae Pomeg on secycied camer

 
   

 

Opeenisest iF ‘ bp {
ae b; le oye 708/931-6100
FAX 708/931-5610

FOR HEARING IMPAIRED
TDD 708/931-5616

CITY OF ELGIN 150 DEXTER COURT ELGIN, ILLINOIS 60120-5555

 

 

March 7, 1995

Adella Bedwell
706 Douglas Avenue
Elgin IL 60120

CASE NUMBER: 94-4554
PROPERTY LOCATION: 706 Douglas Avenue

Dear Mrs. Bedwell

Enclosed please find a application for appeal of the property
maintenance violations cited on the above property. Please
complete the application and return it to me as soon as
possible. Once the appeal application is received, you will be
notified of the date your appeal will be heard.

If you have any questions regarding the appeal process please
feel free to contact me at(708) 931-5932.

Sincerely,

rota “oo '

Adam A. Garcia

Secretary

PROPERTY MAINTENANCE BOARD OF APPEALS
CITY OF ELGIN
pt

E xvhibe
5°

WN Na bays °

ErbS tC6-802 Hobe

 

2355 62109 SIONITT) NIST
JHNGD H31K3S0 OS.

NIOTS J° ALIO

:
F
S
S
z
3
8
g
ke
8
|
|
5

 

 

 

 
RONUTRE NH OS TRET 1 LIDP BERS HES BO hid SEDER HD 4

Be re

 

DEPARTMENT OF CODE ADMINISTRATION
PROPERTY MAINTENANCE DIVISION
APPLICATION FOR APPEAL
Please read before completing the attached application.

The petition for which you are about to make application is
an administrative remeay available to any person affected by
a notice served in connection with the enforcement of alleged
applicable provisions of Elgin's PROPERTY MAINTENANCE CODE.
That code requires that your “written petition requesting
such hearing and containing a statement of the grounds there-
fore” must be filed within twenty (20) days of the date the
notice was served. The Code Official will schedule @ hearing
within ten (10) days of receiving the written petition. A
decision will be rendered within seven (7) days of the hear-
ing.

Before completing the petition you should consider just what
remedy you are seeking, bearing in mind that CODES ARE LAWS
enacted by the City Council, that neither the Code Official
nor the Property Maintenance Board of Appeals has the author-
ity to set aside. For this reason, cost of compliance is
not, and cannot be a consideration in the appeal.

Interpretation of a code section can be obtained by a written.
request, rather than an appeal hearing. Requests for reason-

able time extensions (in non life-threatening situations)

when c irmed b ubstantiati data are ro.tinely granted

when such requests are submitted to the Division Manager in

writing. However, in all requests for time extensions, the

Code Official's decision will be conditioned by the following:
guestions/principles:

1. Regardless of who created the code violations, do they
exist on the appellant's property?

2. Are any of the violations life-threatening?
3. How long have the violations existed on the property?

4. How, and to what extent, are the occupants of the
structure effected by the violations?

5. How, and to what extent, are the neighbors effected by
the violations?
oF agelhebaN HeABRARiA AE
euhbt 2
a

 

6. Does the property owner have a favorable past history of
achieving compliance within extended time frames?

If you still want a hearing, you are directed by §PM-111.1 of
the Property Maintenance Code to submit a statement of the
grounds on which you seek the hearing. Remembering that
neither the Code Official nor the Property Maintenance Board
of Appeals has the authority to overturn laws enacted by the
City Council, there can be only three possible grounds for
appeal.

1. The intent of the code has been incorrectly interpreted.
You should be aware that in controversial code interpre-
tations the Code Official seeks out the opinions of other
Code Officials and the staff of the Building Officials
and Code Administrators International (BOVA) long before
the hearing takes place,

2. The code has been incorrectly applied.
3. The code does not apply.

The Property Maintenance Code (§PM1l11.1) requires a written
statement of the grounds for your appeal. Therefore, that
section of the appeal application must be completed.

In the event your appeal is denied, you will be required to
take corrective action immediately to remedy the condition(s)
in the subject Notice of Violations. Failure to do so will
result in legal action by the City, seeking fines and a court
order requiring corrections.

Should you have any questions concerning the appeal applica~
tion, they may be directed to the following:

H.C. Joel Webb, Code Official: (708) 931-5930
Michael Millikan, Manager, Property Maintenance Division:
(708) 931-5924
 

iat LOSERS L PHO REUSE RES BA Of DST RRS a EB aA

Erhbet
 2esr

DEPARTMENT OF CODE ADMINISTRATION

PETITION FOR APPEAL

APPEAL NO.: PM DATE FILED:

 

 

1. APPLICANT'S NAME:

 

Please type or print
2. APPLICANT'S ADDRESS:

 

Number, Street
3. APPLICANT'S TELEPHONE NUMBER: ( )

4. SUBJECT OF APPEAL:
Address of property: number and street

 

5. NAME OF OWNER:
Please type or print

 

6. OWNER'S ADDRESS:

 

Number, Street, City, Zip

7. RELATIONSHIP OF APPLICANT TO PROPERTY THAT IS THE
SUBJECT OF APPEAL (please check one):

Owner Agent Neighbor Other

(If you checked “other” explain your interest)

 

 

 

8. IDENTIFY DATE OF THE NOTICE TO REMEDY VIOLATIONS FROM
WHICH THIS APPEAL IS BEING TAKEN AND ATTACH A COPY OF SUCH
NOTICE TO THIS PETITION.

 
 

CAa86 LLL BEB CBSE 4 ISR RLIRENT HY SSE TINGE GARY BRg RS 2h Ct SERRaa HH RaEA

Exhib, +
ABET

9. IDENTIFY THE SPECIFIC VIOLATIONS (WITH CODE SECTIONS)
THAT YOU ARE APPEALING AS THEY ARE LISTED IN THE NOTICE TO
REMEDY VIOLATION. Add more pages if necessary.

 

 

 

 

 

 

10. IDENTIFY THE ALLEGED GROUND(S) AND GIVE EXPLANATION(S)
FOR THIS APPEAL:

 

 

 

 

 

Appellant's affadavit:

I swear or affirm, under penalty of law, that the information
contained in this application, as well as any pages appended
hereto that bear my signature, is true.

Date:

 

Signature of Appellant/Applicant -
  
 

 

Exh, be k TELEPHONE 708/931-6100
FAX 708/931-5610

eS Ss lO FOR HEARING IMPAIRED

TOD 708/931-5616
CITY OF ELGIN 150 DEXTER COURT ELGIN, ILLINOIS 60120-5555

 

March 8, 1995

Adella Bedwell
706 Douglas Ave
Elgin IL, 60120

Re: Neighhorhocd Walk Program
Inspection Address: 706 Douglas Ave

To: Adella Bedwell

The Department of Code Administration and Preservation has been
in your neighborhood recently conducting a systematic exterior
inspection of all properties. The property owned or controlled
by you and located at the above address was inspected as part of
this program.

At the time of this inspection, violations of the BOCA Property
Maintenance Code or other codes adopted by the City of Elgin
were observed, These violations are detailed in the enclosed
attachment.

Our goal as a community is to provide a safe, enjoyable place
for all residents in which to live. By working together we can
accomplish this goal.

Please review the list of violations carefully and take the
necessary steps to bring this property into compliance. A
follow-up inspection will be conducted on or about
03/14/95. If you have any questions regarding these
violations or need additional time to gain compliance, please
contact me as soon as possible at (708) 931-5942. Your
cooperation will be greatly appreciated.

_—_—

Hern Kruse
Code Enforcement Officer

Department of Code Administration
Attachment

cc:

 
TELEPHONE 708/931-6100
FAX 708/931-5610

FOR HEARING IMPAIRED
TOO 706/931-9616

CITY OF ELGIN 150 DEXTER COURT ELGIN, ILLINOIS 60120-5555

 

 

 

March 20, 1995

Ms. Adella Bedwell
706 Douglas
Elgin, Illinois 60120

RE: 706 Douglas
94-4554
Dear Ms. Bedwell:
We acknowledge receipt of your reguest for a time extension.

Reinspection has been postponed to 8/31/95.

Your appeal for the guardrail on front porch is acknowledged
and being processed. You will be notified of future
requirements.

If you have any questions regarding this extension please
contact Adam Garcia at 931-5932.

Sincerely,

CITY OF ELGIN

LM M<—_—

Joe Kruse, Inspector
DEPARTMENT OF CODE ADMINISTRATION
 

cxhibit — a

Fax # 708 232-1467

Clay Pearson

Assistant City Manager
City of Elgin

150 Dester Court
Elgin, 11. 60120

I have requested a time and date from Joe Webb, Depaerment of Code
Administration to appear before the Board of Appeals concerning
the inspection complaint of 706 Douglas Ave, Elgin, Il.

( tu lice kg lf
Adelia Bedwell

706 Doughlas Ave.
Elgin, Il. 60120
 

 

aah — (3

FAX# 708 232-1467

Mr. Rich Helwig

City Manager of Elgin
150 Dexter Court
Elgin, I) 60120

[ have requested a time and date from Joe Webb, Department of
Code Administration to appear before the Board of Appeals
concerning the inspection complaint of 706 Douglas Avenue,
Elgin, Il.

Wy y

Yhlle {3 lee?

Adella Bedwell
706 Douglas Avenue
Elgin, 11, 60120
  

  

March 33, 1994

Adella Bedwell
706 Douglas Avenue
Elgin, Il, 60120

Mr. Joe Webb

Department of Code Administration
City of Elgin

150 Dexter Court

Elgin, IL 60120

Dear Mr. Webb

Please set up a time and date for me to appear before the Board
of Appeals concerning the Department of Code administrations
complaint about 706 Douglad Avenue Elgin, IL.

Sincerely,

Adella Bedwell]

Gb Buf?

CC: Rick Helwig
Clay Pearson
 

  

 

February 21, 1995

Adella Bedwell
706 Douglas Ave
Elgin IL, 60120

Re: Neighborhood Walk Program
Inspection Address: 706 Douglas Ave

To: Adella Bedwell

The Department of Code Administration and Preservation has been
in your neighborhood recently conducting a systematic exterior
inspection of all properties. The property owned or controlled
by you and located at the above address was inspected as part of
this program.

At the time of this inspection, violations of the BOCA Property
Maintenance Code or other codes adopted by the City of Elgin
were observed, These violations are detailed in the enclosed
attachment.

Our goal as a community is to provide a safe, enjoyable place
for all residents in which to live. By working together we can
accomplish this goal.

Please review the list of violations carefully and take the

necessary steps to bring this property into compliance. A
follow-up inspection will be conducted on or about
03/09/95. If you have any questions regarding these

violations or need additional time to gain compliance, please
contact me as soon as possible at (708) 931-5942. Your
cooperation will be greatly appreciated.

Sincerely

Mil- —<—

e Kruse
Code Enforcement Officer
Department of Code Administration
Attachment

Ce

Exhibit & TELEPHONE 708/931-6100

In 1S FAX 708/931-5610

FOR HEARING IMPAIRED
TOO 709/931-5516

CITY OF ELGIN 150 DEXTER COURT ELGIN, ILLINOIS 60120-5555
 

 

Case: it G8 av Gien4 Dasunnentt aa rhed RG ize Rane HP af RRAE
ATTACHMENT Exhibit  € (6

 

February 21, 1995

Owner/Occupant: Adella Bedwell
Violation Address: 706 Douglas Ave,
Case No: 94-00004554

VIQLATION LIST

Pursuant to Chapter 16.48 of the Elgin Municipal Code, all
inspections after the first re-inspection, which are required due
to non-compliance, will be charged a re-inspection fee of $30.
Failure to pay this fee will result in court action,

Section PM-111.0 of the BOCA Property Maintenance Code/1990
States that any person effected by any notice which has been
issued in connection with the enforcement of any provision of
this code or other applicable code, may appeal said notice to the
Property Maintenance Board of Appeals. All appeals must be
submitted, in writing, within 20 days of service of the notice. A
hearing will be conducted at the next regularly scheduled Board

meeting and a finding will be rendered within 7 days of the
hearing.

a a a ee Se i ee mS ae me et ed a

A WRITTEN TIME EXTENSTION IS REQUIRED LISTING REQUESTED
REINSPECTION DATE, BEFORE REINSPECTION DUE DATE.

MISSING ON FIRST FLOOR PORCH AREA, DROPPED IS OVER 30".
Section PM-301.10 of the BOCA Property Maintenance Code
requires all exterior stairs more than four (4) risers in
height to have a handrail on at least one side and every
open portion of a stair, landing, or balcony in excess of

thirty (30) inches above the ajoining grade shall have
guardrails.

 

HOME HAS A LITTLE PEELING STAIN OR PAINT.
Section PM-302.5 of the BOCA Property Maintenance Code
requires all structures to be properly surface coated to
prevent the deterioration or decay of the structure.
 
 

  

ost: Cae: 1B x OSRH4 Domument +: 6 Filed: URS Rage C8 oF ER eg HBS
Erhibek TELEPHONE 708/931-610

i? FAX 708/931-5661

FOR HEARING IMPAIRE!
TOD 706/831-5616

150 DEXTER COURT ELGIN, ILLINOIS 60120-555!

December 22, 1994

 

Adella Bedwell !
706 Douglas Ave
Elgin IL, 60120 .

Re: Neighborhood Walk Program
Inspection Address: 706 Douglas Ave & &

To: Adella Bedwell a

The Department of Code Administration and Preservation has been
in your neighborhood recently conducting a systematic exterior
inspection of all properties. The property owned or controlled
by you and located at the above address was inspected as part of
this program.

At the time of this inspection, violations of the BOCA Property
Maintenance Code or other codes adopted by the City of Elgin
were observed. These violations are detailed in the enclosed
attachment.

Our goal as a community is to provide a safe, enjoyable place
for all residents in which to live. By working together we can
accomplish this goal.

Please review the list of violations carefully and take the

necessary steps to bring this property into compliance. A
follow-up inspection will be conducted on or about
01/19/95. If you have any questions regarding these

violations or need additional time to gain compliance, please
contact me as soon as _ possible at (708) 931-5942. Your
cooperation will be greatly appreciated,

Sincerely
| OE es
oe Kruse

Code Enforcement Officer
Department of Code Administration

Attachment

Ee:

®

Pented on recycled paper
.

 

ATTACHMENT
December 22, 1994
Owner/Occupant: Adella Bedwell
Violation Address: 706 Douglas Ave,
Case No: 94-00004554

VIOLATION LIST

Pursuant to Chapter 16.48 of the Elgin Municipal Code, all
inspections after the first re-inspection, which are required
due to non-compliance, will be charged a re-inspection fee of
$30. Failure to pay this fee will result in court action.

Section PM-111.0 of the BOCA Property Maintenance Code/1990
states that any person effected by any notice which has been
issued in connection with the enforcement of any provision of
this code or other applicable code, may appeal said notice to
the Property Maintenance Board of Appeals. All appeals gust be
submitted, in writing, within 20 days of service of the notice.
A hearing will be scheduled within 10 days of receipt of the
appeal or at the next regularly scheduled Board meeting and a
finding will be rendered within 7 days of the hearing.

a a a ee ee et ad a Se, Se ee pe en le de

A WRITTEN TIME EXTENSTION IS REQUIRED LISTING REQUESTED
REINSPECTION DATE.

MISSING ON FIRST FLOOR PORCH AREA, DROPPED IS OVER 30".
Section PM-301.10 of the BOCA Property Maintenance Code
requires all exterior stairs more than four (4) risers in
height to have a handrail on at least one side and every
open portion of a stair, landing, or balcony in excess of
thirty (30) inches above the ajoining grade shall have
guardrails.

HOME HAS A LITTLE PEELING STAIN OR PAINT.

Section PM-302.5 of the BOCA Property Maintenance Code
requires all structures to be Properly surface coated to
prevent the deterioration or decay of the structure.
 

 

THE CITY IN THE SUBURBS

CITY OF ELGIN, ILLINOIS

PAY TO THE ORDER OF:

BEDWELL, ANGELA
706 DOUGLAS AVE

C/O DAN EVANS

 

 

DATE: 12/28/18

TWELVE AND 83/100 DOLLARS

ELGIN IL 60120-3636

POOR RUNOS
Ch KN 70-2390/7 19
ec o.
245098 245098

PAY Stee ee eHERT. 83
Check void after 180 days

 

 

 

WAL SOQslM HOPG 2AGOUE:

VENDOR: BEDWELL, ANGELA

7237255638"

VENDOR NO. 7205

 

 

Date Paid: 12/28/18
Fee

‘Check No.: 245098

 

 

Amount Paid:$ ****12.83

 

Remarks:

 

 

 

 

P.O. Number Invoice Number Invoice Date Account Number Net Amount
000001740 12/19/18 401-0000-071.25-01 ee¥*e*12.83

 

 

 

 

CHECW TOTAL. ¢

 

 

 

eee eT 1 06D

 
 
 
 
  

March 8, 1995

Adella Bedwell
706 Douglas Ave
Elgin IL, 60120

Re: Neighborhood Walk Program
Inspection Address: 706 Douglas Ave

To: Adella Bedwell

The Department of Code Administration and Preservation has been
in your neighborhood recently conducting a systematic exterior
inspection of all properties. The property owned or controlled
by you and located at the above address was inspected as part of
this program.

At the time of this inspection, violations of the BOCA Property
Maintenance Code or other codes adopted by the City of Elgin
were observed. These violations are detailed in the enclosed
attachment.

Our goal as a community is to provide a safe, enjoyable place
for all residents in which to live. By working together we can
accomplish this goal.

Please review the list of violations carefully and take the

necessary steps to bring this property into compliance. A
follow-up inspection will be conducted on or about
03/14/95. If you have any questions regarding these

violations or need additional time to gain compliance, please
contect me as soon as possible at (708) 931-5942. Your
cooperation will be greatly appreciated.

fl

‘oe Kruse

Code Enforcement Officer
Department of Code Administration
Attachment

eet

TELEPHONE 708/931-6100
FAX 708/931-5610

FOR HEARING IMPAIRED
TOD 708/931-5616

CITY OF ELGIN 150 DEXTER COURT ELGIN, ILLINOIS 60120-5555

a
FE

NM
ak

Coese Tits ay O5244 Taocunparit?: See Fre: PO ae

 

Exh)
ATTACHMENT 26: A/
March 8, 1995
Owner/Occupant: Adella Bedwell
Violation Address: 706 Douglas Ave,
Case No: 94-00004554

VIOLATION LIST

Pursuant to Chapter 16.48 of the Elgin Municipal Code, all
inspections after the first re-inspection, which are required due
to non-compliance, will be charged a re-inspection fee of $30.
Failure to pay this fee will result in court action.

Section PM-111.0 of the BOCA Property Maintenance Code/1990
states that any person effected by any notice which has been
issued in connection with the enforcement of any provision of
this cade or other applicable code, may appeal said notice to the
Property Maintenance Board of Appeals. All appeals must be
Submitted, in writing, within 20 days of service of the notice. A
hearing will be conducted at the next regularly scheduled Board
meeting and a finding will be rendered within 7 days of the
hearing.

2 2 2 6 ww 2 2 2 Se ee ee a ee ee ee eS Se ee ee ee ee ee ee Se ee ee ee i ee ee

A WRITTEN TIME EXTENSTION IS REQUIRED LISTING REQUESTED
REINSPECTION DATE, BEFORE REINSPECTION DUE DATE.

A CITATION AND COURT ACTION MUST BE STARTED, IF EXTENTION
REQUEST IS NOT RECEIVED BY REINSPECTION DUE DATE.

MISSING ON FIRST FLOOR PORCH AREA, DROP IS OVER 30".
Section PM-301.10 of the BOCA Property Maintenance Code
requires all exterior stairs more than four (4) risers in
height to have a handrail on at least one side and every
open portion of a stair, landing, or balcony in excess of
thirty (30) inches above the ajoining grade shall have
guardrails.

HOME HAS A LITTLE PEELING STAIN OR PAINT.

Section PM-302.5 of the BOCA Property Maintenance Code
requires all structures to be properly surface coated to
prevent the deterioration or decay of the structure.
 

January 7, 1995

Mr. Michael Milliken

City Hall - Housing

150 Dexter Court

Elgin, Illinois 60120-5555

Dear Mr. Milliken:
Re: Residence at 706 Douglas Avenue, Elgin

I purchased my home at-706 Douglas Avenue in 1987. It was the
PITS, believe me. I was irritated that the owner had allowed this
property to run down hill. It was affecting the entire
neighborhood.

After I purchased it and the former owner stopped by, I realized
that she deliberately allowed the deterioration of this property
and assumed that I was going to let it deteriorate further. I
couldn’t believe it. We exchanged a few words after I told her I
would not let it deteriorate further, and told her that I
remembered when this was a beautiful home, She was angry at the
neighborhood and I guess she figured this was her way to get back
at them.

We rehabbed it part way. This home is over 100 years old and I
had to replace things that had been removed from the house. There
were no fixtures at all. The walls had huge holes in them. The
yard was full of rubbish and trash and overgrown with weeds.

The roof to the garage was gone and the roof to the house was full
of holes. Squirrels and birds were living in the attic. On top
of this, there were three apartments in the house.

I called the Real Estate Dealer and he said the house was really
zoned for single family dwelling and that is what I went back to.

After I repaired the house, the entire Neighborhood started to fix
up. You could see them raking, getting rid of their trash etc.
I felt that I accomplished what I had wanted to do.

Because of the terrific heat expense and my husband not being well,
the Side and Back porches were enclosed. The architect said that
I couldn’t enclose the front porch because it would ruin the
historic structure of the house. All of the wrought iron on this
house had to be repaired on site because of it’s age.

The historical value of this house can never be discounted. The
wii acai ca i a kali) oot FNS
: OF

architectural work inside is beautiful and original. Door knobs
and scutchoen plates were all restored by a man in Hoffman Estates.

   

The fire places have the original tiles which have been restored.
The are left as coal burning and we do not use then.

Now, the City of Elgin wants railings. The architect already told
me that this was not feasible. The gutters which we put on can not
be on the round area so the Lovell Street side has commercial
gutters to catch the water. The rain comes straight down on the
curves of the porch. Mr. Garcia said he wanted wood railings. The
architect said to me "you can't disturb the Historical front of the
house"; and I am doing all I can about the lousy paint job. This
in the hands of the lawyer.

This house is in the process of going on the Historical Register.
The painter just looked at my white hair and age and decided he had
a pigeon. The paint company Sherwin Williams said that it was not
the paint. The painter did not have the surface ready. He used
the wrong kind of paint on this wood.

I was widowed in June and I am trying to stay in this home. I know
that there are people moving out of this neighborhood. These
people are bitter, I do not want to move. My backyard neighbor
has already moved out. The term single family dwelling is a Joke
on Douglas Avenue. The brick apartment on the corner of Douglas
and Lovell is now a three apartment building with living quarters

in the basement. The house at 714 Douglas has renters in the
basement; a family of three. This means more disturbance and more
cars,

I am convinced that the only way Elgin will become better off is
with an Aldermanic type of government.

Mr. Milliken, I am a social worker and when I come home at night,
that 100 year old house is a joy. So it took 11 weeks to restore
the front stairs. To me it was worth it.

I am enclosing photos of the Porch showing the curvature. The
front gate is always padlocked so no one can come on the porch.
The architect said the historical value would be ruined it I did
anything to disturb the column effect of the porch.

Sincerely,

till le Alief

Adella Bedwell,
 

 

 

Mayor
Ed Schock

Council Members

Richard G. Duane
Robert Gilliam
David J. Kaptain

 

Viareh 12. 2000 John H. Prigge
F John Steffen

Mike Warren

\della Bedwell City Manager
706 Douvlas Avenue Sean R Stegall

Plein. db 6Ot20

iG Property Improvement Grant Program
Exterior Paint Grant - 706 Douglas Avenue

locur Vis, Bedwell.

Ils letter ts to mform you that the property at 706 Douglas Avenue has been chosen to recess
lunding from the 2010 Exterior Paint Grant program. The City of Elgin is allocating a grant anion
nil to exceed $ 2.500 for this project

\h exterior Inspection will be conducted by a Code L:nforeement Officer for any property mainte:
code vielations on the property, [fany code violanons are cited, they will need to be corrected beter,
ial wraat funds cun be dispersed. Your presence ts not required because the mspeetion will be sti t!
“Vier and you have provided a signed inspection permission ship.

Piclosed. please tind the giant agreement outlining the detuls of the program. Affer review tne 1)
wicement and if it meets your expectations, sign and retum it to my attention. You have 3 days tro

the date of this letter. [f the signed agreement is not returned within the required tmetranie, |!)
luntline may be transferred to another project.

Vhen the work has been completed, please contact me so a fina! inspection can be schedule
Yecipts and Waivers of hen wall need to be submitted before the finds cun be disbursed. Checks .:
nortaally wsstied within 2 3 weeks aller all paperwork has been received. Your deadline to coniple:
the gv project is 12 months tram the date of the signed agreement

Congratulations on your entry into Elyin’s Property Improvement Grant Program, Your conic:
lo \one home, in partnership with the City of Elgin is something to be proud of TP you have in

(uestions about your grant or the program in yencral. please contact me at (847) 951-6004.

Sincerely.

   

Planning and Neiwhborhood Services
Community Development Group

150 Dexter Court * Elgin, IL 60120-5555 * Phone 847/931-6100 « Fax 847/931-5610 « TOD 847/931-5616
www.cityofelgin.org

we Print oor ee yc lind Genter
CGeRRe Th TB cay Dae RRNA: SER Ene ey OPH 28 a ae 2d cit

—
kx hi t & TELEPHONE 708/931-6100

hn oy FAX 708/931-5610

FOR HEARING IMPAIRED
TOD 708/931-5616

CITY OF ELGIN 150 DEXTER COURT ELGIN, ILLINOIS 60120-5555

 

 

 

October 17, 1995

ADF LLA BRDWELL
706 DOUGLAS AVE
ELGIN Th 60120

CASE NUMBER: 94-00004554
PROPERTY LOCATION: 706 DOUGLAS AVE,

TO: ADELLA BEBDWELL

Recently an inspection was conducted by the Department of Code
Administration at the above referenced property which is owned or
controlled by you.

As a result of this inspectics., violations of the BOCA Basic
Property Maivste ow. Code or other cedes maintained by the City
“lein wore observed. The attached page(s) list these

‘VOLAL TONS,

The vVioOvabions ijisisted in this letter must be corrected by
11/10/95 unless otherwise noted on the attached violation
list. Failure to comply with this order may result in the
issuance of cibations amd/or court action.

1f you have any questions regarding this notice or if you are not
uble to meet the compliance timeframes as set herein, it is
important that. you contact me at (708) 931-5942. to
discuss possible alternatives,

IN THE INTEREST OF LIFE AND FIRE SAFETY, THE INSTALLATION OF
SMOKE DETECTORS IS REQUIRED BY ILLINOIS STATE LAW.

Sincerely,

CITY OF ELGIN

pf Rey
ay fs a
Joe Kruse
Code Enforcement Officer
DEPARTMENT OF CODE ADMINISTRATION

Attachnent
Kevin Kelly
MAYOR

Gase:i1'

 

Office of the Mayor

150 DEXTER CQURT
ELGIN. ILLINOIS 60120

October 31, 1995

Ms. Adella Bedwell-Wells
706 Douglas Avenue
Elgin, IL 60120

Dear Ms. Wells:

Thank you for your letter of October 24 regarding prob-
lems you are having with our Code Administration and Neighbor-
hood Affairs Department. I am forwarding your correspondence
to Clay Pearson, department director, for his consideration.

The city is currently pursuing a policy of identifying
the worst properties in the community and concentrating its
code enforcement efforts on those properties. After reading
your letter, it appears you are a responsible property owner
that is attempting to renovate your property in a way that
will enhance the neighborhood. I am confident that if this is
the case, the city will treat you accordingly.

Please feel free to contact me regarding this or any
other matter of concern to you in the future. Your commitment
to the improvement of the Elgin community is greatly appreci-
ated,

Sincerely,
iif > Ko
fear
Kevin Kelly,
KK/skg

cc: Clay Pearson

708/931-5595
Fax 708/931-5610
 

Exh ‘ be ze
BS

April 3, 1995

Office of the Mayor
George Van De Voorde
150 Dexter Court

Elgin, IL 60120

Hi George,

| received the letter about the Spring/Douglas corridor being a potential Historic
District.

The trials and tribulations | have had with this city since becoming a Widow,
should be made into a book, Number one, my home is over one hundred
years old. | am limited as to what | can do both financially and architecturally.
This home was on the way to being placed on the Historic Register until the
city stepped in. We researched it, filled out the necessary data and photos
were taken,

Now the City demands that | put railings on the porch (per code) which would
change the architectural integrity of the house as well as look out of character,
Mr Garcia, when told that the railings were impossible because of the curvature,
remarked “Put up wood railings. We don't care what it looks like; we have to
enforce the code or we will lose our jobs.“ There is no way to enter my
property because the gate is padiocked. | am the only one on that porch at
any time.

Everything stopped as far as | was concerned about going on the Historic
Register when the City demanded that | change the structure. When my
architect talked to Garcia to explain that wood railings would not go with it
Garcia told him to add on to the porch with wood and square it off. What is
the matter with those people?

Secondly, in February, a letter came out of Joe Webbs Department telling ma
to paint. To make matters worse, it was 34 degrees out when | called, and
some jerk in that Department said "It should only take two days to paint that
house and | will give you the name of a painter | throw business to, he does
a great job, | help him and he helps me." The Department head should be
changed. He is out of touch with reality.

The painter | contacted previously told me that the house can not be power
washed or sand blasted. It is made of real soft pine. It must be entirely re-
scraped, board by board. He complimented me on not allowing the house to
be damaged by incompetent “painters”. This procedure will take time, not 2
days like the code enforcement department says.

| thought you should hear first hand what the City is doing for homeowners
interested in placing their homes on the Historical Register.

Sincerely,
A Mie? Melle
Adella Wells

706 Douglas Avenue
Elgin, IIlinois
 

 

Mayor
Ed Schock

  

Council Members

Aichard G. Dunne
Robert Gilliam
David J. Kaptain

June 1, 2010 John H. Prigge
F, John Steffen

Mike Warren

City Manager

Dear City of Elgin Homeowner: Sean FR, Stegall

Thank you for your interest in the Residential Rehabilitation Program Applications are
available beginning June 1, 2010 and must be submitted by 5:00 p.m. on June 30, 2010,
Please complete the attached application, questionnaire, and required documents per the checklist,
and drop off or mail to: Community Development Department, Attention: Crystal McGuire, 150
Dexter Court, Elgin, [L- 60120, Only one application per household is permissible.

The Federal funds for the program are received though the Department of Housing and Urban
Development (HUD) every year. The funding is limited and available for exterior rehabilitation
of approximately 50 properties depending on the extent of the project and available funding. The
maximum amount per houschold is between $10,000 to $15,000, depending on the household size
and income.

An application number will be used in a random selection of properties to receive funding for the
2010/2011 project year, The random selection of properties will be conducted on Friday,
July 2, 2010, at 2:00 p.m. in the Community Development Department Conference Room,
150 Dexter Court, Elgin, IL 60120. Applicants are welcome to attend the random selection.
Selected owners will be notified and an appointment to determine eligibility will be scheduled.
All others will be contacted via mail and put on a waiting list). Homeowners may reapply when
funding is available. Grant funds are not guaranteed.

For your reference, the program administrative yuidelines are included in this packet. For
additional questions, please call the Community Development Department at (847) 931-5920 or at
(847) 931-5939,

Sincerely,
y Kat Wee:
£y

— Ahn Bee, Cy sweok

Enclosures

150 Dexter Court « Elgin, IL 60120-5555 + Phone 847/931-610U « Fax 847/931-5610 » TOD 847/931-5616
ER) Ponies www.cityofelgin.org

YY) hoevcled pice:
 

RESIDENTIAL REHABILITATION GRANT PROGRAM
REQUIRED DOCUMENTAION CHECKLIST

Please drop off the following documents with your application.

e¢ Proofof Ownership: Recent Real-Estate Tax Bill or Title
¢ Proofof Income: Provide items listed below for everyone in the houschold (if

applicable),

| — Recent 1040 Federal Tax Return (2009)

a) W2 for 2009
b) 2009 Federal Income tax 1040 packet (all paves)

- Social Security Benefits — Yearly Statement
- Social Secunty Benefits - Monthly Statement
~ Pensions/Annuities
5 — Child Support, Alimony
6 — Disability, Workman's Comp, Unemployment stubs
7 - Proof of any other household income.
8 - Six months of recent pay stubs
Recent Mortgaye Statement
Picture 1.D.: Drivers License or State 1.D.
Plat of Survey (For Rental Units Only)
*Tenant Application (for Rental Units Only) for each unit.
*Tenant [RS Transcript verification 4506-T form
*Tenant signed lead pamphlet receipt notice.
Tenant Income for each occupant to every unit in the rental property. This

includes 2009 W2 forms and most recent proof income stubs for the last 3
months.

ie lw tw

seee @ @

The Residential Rehabilitation Grant is federally funded through HUD and may
require additional docttmentatian to establish program eligibility.

This complete eligibility process and program may require two office appointments, An
inspection of the property will be conducted once eligibility is established. The owner is
responsible for obtaining two estimates for the approved work once the inspection is
completed.

Once a contractor 1s selected (lowest bidder), an agreement wil] be executed. A ‘Notice
to Proceed’ will be issued to the contractor to begin work. Payment for work completed
will not be issued until the ‘Request for Payment’ is retumed signed by both the
homeowner and the contractor as well as an invoice is submitted.

Notes:

 

 

 

 

 Planping Neighborhood Srvs€ DUG Rehab 2010-2011 Rehsh troyects Lacs Required - Pngitsl doc
 

Exh, be & BEleenone r08/e3:-8100
3 FAX 708/931-5610

FOR HEARING IMPAIRED
TOD 708/931-5615

CITY OF ELGIN 150 DEXTER COURT ELGIN, ILLINOIS 60120-5555

  

 

 

September 27, 1995

ADELLA BEDWELL
706 DOUGLAS AVE
ELGIN IL 60120

CASE NUMBER: 94-00004554
PROPERTY LOCATION: 706 DOUGLAS AVE,

TO: ADELLA BEDWELL

Kecently an inspection was conducted by the Department of Code
Administration at. the above referenced property which is owned or
controlled by you.

As a resuit of this inspection, violations of the BOCA Basic
Property Maintenance Code or other codes maintained by the City
of Elgin were observed. The attached page(s) list these
violations.

The violations listed in this letter must be corrected by
10/16/95 unless otherwise noted on the attached violation
list. Failure to comply with this order may result in the
issuance of citations and/or court action.

[f you have any questions regarding this notice or if you are not
able to meet the compliance timeframes as set herein, it is
important that you contact me at (708) 931-5942. to
discuss possible alternatives.

IN THE INTEREST OF LIFE AND FIRE SAFETY, THE INSTALLATION OF
SMOKE DETECTORS IS REQUIRED BY ILLINOIS STATE LAW.

Sincerely,

CITY OF ELGIN
Ls = i = , rs

Joe Kruse

Code Enforcement Officer
DEPARTMENT OF CODE ADMIUNISTRATLON

Attachment
 

ATTACHMENT
October 17, 1995
Owner/Occupant: Adella Bedwell
Violation Address: 706 Douglas Ave,
Case No: 94-00004554

VIOLATION LIST

Pursuant to Chapter 16.48 of the Elgin Municipal Code, all
inspections after the first re-inspection, which are required due
to non-compliance, will be charged a re-inspection fee of $30.
Failure to pay this fee will result in court action.

Section PM-111.0 of the BOCA Property Maintenance Code/1990
states that any person effected by any notice which has been
issued in connection with the enforcement of any provision of
this code or other applicable code, may appeal said notice to the
Property Maintenance Board of Appeals. All appeals must be
submitted, in writing, within 20 days of service of the notice. A
hearing will be conducted at the next regularly scheduled Board
meeting and a finding will be rendered within 7 days of the
hearing.

A WRITTEN TIME EXTENSTION IS REQUIRED LISTING REQUESTED
REINSPECTION DATE, BEFORE REINSPECTION DUE DATE.

A CITATION AND COURT ACTION MUST BE STARTED, IF EXTENTION
REQUEST 1S NOT RECEIVED BY REINSPECTION DUE DATE.

HOME HAS A LITTLE PEELING STAIN OR PAINT.

Section PM-302.5 of the BOCA Property Maintenance Code
requires all structures to be properly surface coated to
prevent the deterioration or decay of the structure.
eae ay ice
i

 

 
